DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings remain objected to under 37 CFR 1.83(a). The drawings must
show every feature of the invention specified in the claims. Therefore, the
following elements and limitations must be shown or the features canceled from
the claims:
1) The “screen or mesh” [claim 3, line 1];
2 The “spaces” and “baffled, corrugated or matrix arrangement” [claim 4,
lines 1-2].
3) The “matrix of wires” [claim 5, line 1];
4) The “remote control device” [claim 6, line 1];
5) The “controller” [claim 9, line 1; and claim 10, line 1];
6) The “battery and transformer” [claim 11, line 1];
7) The “mesh and grit” [claim 12, line 2];
8) The “adhesion surface [that] includes two textures, a first texture
configured to attract snow and a second texture configured to maintain the snow
on the surface of the ball as the ball is rolled” [claim 14]; and
9) The “adhesion surface [that] includes two textures, a first texture
configured to attract snow and a second texture configured to adhere granular
snow” [claim 15].
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate
prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering
of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	The objections to the claims of 8/9/22 are withdrawn in view of the amendments to the claims of 11/8/22.

Claim Rejections - 35 USC § 112
The rejections to the claims under 35 USC 112 of 8/9/22 are withdrawn in view of the amendments to the claims of 11/8/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The double patenting rejections of claims 2, 5-11 and 17-21 over US Patent Number 11,351,471 are withdrawn in view of the terminal disclaimer filed 11/8/22 and cancellation of claims 6, 9 and 11.

Claims 2-5, 7-8, 10, 12-15, and 17-21 remain rejected on the ground of nonstatutory double
patenting as being unpatentable over claim 1 of U.S. Patent No. 9,999,839. Although
the claims at issue are not identical, they are not patentably distinct from each other
because the elements and limitations are recited or suggested by the patented claims.
With respect to instant claim 2, U.S. Patent No. 9,999,839, claim 1, recites an
apparatus to build a snow person, the apparatus comprising: a ball to form an inside
structure of the snow person, the ball having an inner surface and outer surface;
wherein the ball is a unitary work piece that is free and unconnected to the other
workpieces (claim 1, line 6), wherein the ball is substantially round on the outer surface
[this would have been obvious as the balls used to “build a snow man” approximate a
sphere and are substantially round on the outer surface], wherein the ball is composed
of a rigid material that resists an impinging force, the impinging force including a
pressure exerted on the outer surface of the ball when rolled on the ground against a
snow surface; an adhesion surface disposed on the outer surface of the ball, the
adhesion surface is provided on the outer surface of the ball to adhere snow to the ball
while the ball is rolled [claim 1, lines 6-12]; light units having light emitting portions on
the outer surface of the ball [see claim 1, lines 13-14: inherently, the light units would
need to be “on the outer surface of the ball” in order to “extend away from the outer
surface of the ball” as recited in the patented claim 1]; and wherein a light output of the
light units is selected to transmit light through a layer of snow [claim 1, lines 15-16].
With respect to instant claim 3, U.S. Patent No. 9,999,839, claim 12 recites the
ball is comprised of a screen or mesh [claim 12 recites a mesh] that is arranged to form
openings where snow enters and becomes trapped [this is inherent functionality of the
mesh claimed and would be inherent in view of the combination of claims 1 and 12 of
the patent].
With respect to instant claim 4, U.S. Patent No. 9,999,839, claim 8, does not
recite the claimed limitation. It would have been well within the skill of one versed in the
art at the time the invention was made to form the device of U.S. Patent No. 9,999,839,
claim 1 so the nodules [claims 8, 12] are in a matrix arrangement or in a baffled or
corrugated arrangement which leaves spaces which snow can occupy so that the snow
will be trapped in the matrix equally around the ball to produce a more even distribution
of snow about the ball.
With respect to instant claim 5, U.S. Patent No. 9,999,839, claim 1, does not
recite the claimed limitation. It would have been well within the skill of one versed in the
art at the time the invention was made to form the device of U.S. Patent No. 9,999,839,
claim 1 so the ball includes a matrix of wires to connect to a power source to power the
light units.
With respect to instant claim 7, U.S. Patent No. 9,999,839, claim 2, recites the
light units are LEDs.
With respect to instant claim 8, U.S. Patent No. 9,999,839, claim 3, recites the
light units are selected with different colors.
With respect to instant claim 10, U.S. Patent No. 9,999,839, claim 1, does not
recite the claimed limitation. Forming lighting units to display a logo or design is well
known in the art. It would have been well within the skill of one versed in the art at the
time the invention was made to form the device of U.S. Patent No. 9,999,839, claim 1 to use the (inherent) LED controller to control the light units to turn on to form a logo or
design to advertise to bystanders of to create an aesthetically pleasing lighting display.
With respect to instant claim 12, U.S. Patent No. 9,999,839, claim 12, recites the
adhesion surface is selected from the group consisting of nodules, mesh and grit.
With respect to instant claim 13, U.S. Patent No. 9,999,839, claim 8, recites the
light units are the nodules that form part of the adhesion surface.
With respect to instant claim 14, U.S. Patent No. 9,999,839, claim 10, recites the
adhesion surface includes at least two textures, configured to attract snow and maintain
the snow on the surface of the ball as the ball is rolled. It would have been well within
the skill of one versed in the art at the time the invention was made to include a first
texture configured to attract snow and second texture to maintain the snow as the
adhesion surface in the device of U.S. Patent No. 9,999,839, claim 10, so that one can
choose the best material to attract snow and another material which is the best to
maintain snow instead of two materials which do both function if such would produce
better snow coverage and retention on the ball.
With respect to instant claim 15, U.S. Patent No. 9,999,839, claim 11, recites the
first texture is configured to adhere moist snow, and the second texture is configured to
adhere granular snow.
With respect to instant claim 17, U.S. Patent No. 9,999,839, claim 13, recites the
ball has a diameter from 2-4 feet.
With respect to instant claim 18, U.S. Patent No. 9,999,839, claim 15, recites the
ball has an interior that is lighter than a snow ball of the same size.
With respect to instant claim 19, U.S. Patent No. 9,999,839, claim 15, does not
explicitly recite the ball is hollow or substantially hollow. It would have been well within
the skill of one versed in the art at the time the invention was made to form the ball of
the device of U.S. Patent No. 9,999,839, claim 1 to be hollow or substantially hollow to
lighten the device so it doesn’t become top heavy and topple over.
With respect to instant claim 20, U.S. Patent No. 9,999,839, claim 16, recites the
ball is constructed from a material selected from the group comprising metal, graphite,
and hard plastic [claim 16 recites metal].
With respect to instant claim 21, U.S. Patent No. 9,999,839, claim 18, recites the
light output of the light units is selected to transmit light through a layer of snow that is 2
inches.

Claims 2-5, 7-8, 10, 12-15 and 17-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,448,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the patented claims.
With respect to instant claim 2, U.S. Patent No. 9,448,002, claim 1, recites an
apparatus to build a snow person, the apparatus comprising: a ball to form an inside
structure of the snow person, the ball having an inner surface and outer surface;
wherein the ball is a unitary work piece that is free and unconnected to the other
workpieces [claim 1, lines 1-6], wherein the ball is substantially round on the outer surface [this would have been obvious as the balls used to “build a snow man”
approximate a sphere and are substantially round on the outer surface], wherein the ball
is composed of a rigid material that resists an impinging force, the impinging force
including a pressure exerted on the outer surface of the ball when rolled on the ground
against a snow surface [claim 1, lines 6-9]; an adhesion surface disposed on the outer
surface of the ball, the adhesion surface is provided on the outer surface of the ball to
adhere snow to the ball while the ball is rolled [claim 1, lines 10-13]; light units having
light emitting portions on the outer surface of the ball [see claim 1, lines 14-16:
inherently, the light units would need to be “on the outer surface of the ball” in order to
“extend away from the outer surface of the ball” as recited in the patented claim 1]; and
wherein a light output of the light units is selected to transmit light through a layer of
snow [claim 1, lines 17-18].
With respect to instant claim 4, U.S. Patent No. 9,448,002, claim 1, does not
recite the claimed limitation. It would have been well within the skill of one versed in the
art at the time the invention was made to form the device of U.S. Patent No. 9,448,002,
claim 1 so the nodules [claim 1, line 11-12] are in a matrix arrangement or in a baffled or
corrugated arrangement which leaves spaces which snow can occupy so that the snow
will be trapped in the matrix equally around the ball to produce a more even distribution
of snow about the ball.
With respect to instant claim 5, U.S. Patent No. 9,448,002, claim 1, does not
recite the claimed limitation. It would have been well within the skill of one versed in the
art at the time the invention was made to form the device of U.S. Patent No. 9,448,002, claim 1 so the ball includes a matrix of wires to connect to a power source to power the
light units.
With respect to instant claim 7, U.S. Patent No. 9,448,002, claim 2, recites the
light units are LEDs.
With respect to instant claim 8, U.S. Patent No. 9,448,002, claim 3, recites the
light units are selected with different colors.
With respect to instant claim 10, U.S. Patent No. 9,448,002, claim 1, does not
recite the claimed limitation. Forming lighting units to display a logo or design is well
known in the art. It would have been well within the skill of one versed in the art at the
time the invention was made to form the device of U.S. Patent No. 9,448,002, claim 1 to
use the (inherent) LED controller to control the light units to turn on to form a logo or
design to advertise to bystanders of to create an aesthetically pleasing lighting display.
With respect to instant claim 12, U.S. Patent No. 9,448,002, claim 1, recites the
adhesion surface is selected from the group consisting of nodules, mesh and grit [claim
1, lines 11-12].
With respect to instant claim 13, U.S. Patent No. 9,448,002, claim 8, recites the
light units are the nodules that form part of the adhesion surface.
With respect to instant claim 14, U.S. Patent No. 9,448,002, claim 9, recites the
adhesion surface includes at least two textures, configured to attract snow and maintain
the snow on the surface of the ball as the ball is rolled. It would have been well within
the skill of one versed in the art at the time the invention was made to include a first
texture configured to attract snow and second texture to maintain the snow as the
adhesion surface in the device of U.S. Patent No. 9,448,002, claim 9, so that one can
choose the best material to attract snow and another material which is the best to
maintain snow instead of two materials which do both function if such would produce
better snow coverage and retention on the ball.
With respect to instant claim 15, U.S. Patent No. 9,448,002, claim 10, recites the
first texture is configured to adhere moist snow, and the second texture is configured to
adhere granular snow.
With respect to instant claim 17, U.S. Patent No. 9,448,002, claim 16 and 18,
recites the ball has a diameter from 2-4 feet.
With respect to instant claim 18, U.S. Patent No. 9,448,002, claim 19, recites the
ball has an interior that is lighter than a snow ball of the same size.
With respect to instant claim 19, U.S. Patent No. 9,448,002, claim 20, recites the
ball is hollow or substantially hollow.
With respect to instant claim 20, U.S. Patent No. 9,448,002, claim 21, recites the
ball is constructed from a material selected from the group comprising metal, graphite,
and hard plastic.
With respect to instant claim 21, U.S. Patent No. 9,448,002, claim 1, does not
recite the claimed limitation. It would have been well within the skill of one versed in the
art at the time the invention was made to form the ball of the device of U.S. Patent No.
9,448,002, claim 1 to have the user to roll the ball in the snow so the snow cover the
ball is 2 inches thick and the light output of the light units transmits light through a layer
of snow that is 2 inches if that would provide optimal aesthetic results and produces a
desirable illumination display.

Allowable Subject Matter
Claims 2-5, 7, 8, 10 and 12-21 would be allowable if the double patenting rejections set forth in this Office action were overcome.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Regarding the applicant’s response to the objection to the drawings of 8/9/22:
In the correspondence of 8/9/22, the drawings were objected to for failing to show all claimed elements.  A list of elements which lacked representation in the drawings was provided.  In the remarks section of the correspondence of 11/8/22, applicant has listed, for each element, the areas in the specification which cites or describes the element and figures which the applicant proports to show the element in question.  This response has NOT overcome the objection to the drawings of 8/9/22.
Applicant has failed to amend the drawings and specification with corresponding element numerals.  Should this application be patented, this is necessary as the remarks section of the correspondence of 11/8/22 with not be easily available for readers of the patent.

The double patenting rejections of the cited claims over U.S. Patent Nos. 9,999,839 and 9,448,002 have not been addressed by the correspondence of 11/8/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875